Case 1:19-cv-07694-AT Document 44 Filed 10/08

DOCUMENT
CLIFTON BUDD & DEMA ELECTRONICALLY FILED

ATTORNEYS AT LAW DOC #:
DATE FILED: _ 10/6/2020

 

 

THE EMPIRE STATE BUILDING
350 FIFTH AVENUE, 61ST FLOOR FAX (212) 687-3285
NEW YorRK, NY 10118 www.cbdm.com

IAN-PAUL A. POULOS
ASSOCIATE
E-MAIL: IAPOULOS@CBDM.COM

October 6, 2020

VIA ECF

Hon. Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Alvarado v. 58 West LLC d/b/a Loi Estiatorio et al.
1:19-cv-07694-AT

Dear Judge Torres:

This firm represents the Defendants in the above-referenced action. Pursuant to
Paragraph I(C) of Your Honor’s Individual Practices in Civil Cases, the parties write jointly to
respectfully request that the briefing schedule for Plaintiff's Motion to Amend (“Motion”) be
adjusted by one week as follows. See ECF Doc. 38 & 39.

e From Oct. 9, 2020, to Oct. 16, 2020 for Defendants to oppose the Motion.
e From Oct. 23, 2020, to Oct. 30, 2020 for Plaintiff to reply.

The Parties conferred yesterday by phone concerning this case and make this request for
an extension of the briefing schedule to allow time for continued discussions that may resolve this
case without the need to continue motion practice. This is the second request for an extension of
this deadline. See ECF Doc. 42. Granting this extension will not affect scheduled dates other than
those indicated above.

Thank you for Your Honor’s consideration.

GRANTED. By October 16, 2020, Defendants shall file their opposition. By October
30, 2020, Plaintiff shall file his reply.

SO ORDERED.

Dated: October 6, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
